Citation Nr: 1827507	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-37 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neurological disorder (claimed as neurologic problems), including temporal lobe epilepsy.

2.  Entitlement to service connection for post-ictal muscle strain.

3.  Entitlement to service connection for arthritis, claimed as joint pain.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a right thumb injury.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 28, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 through June 1991, to include service in Southwest Asia from November 1990 through May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the RO in Atlanta, Georgia. 

In February 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2008, and the Veteran filed a Substantive Appeal (via a Form 9) in November 2008.  

The Veteran testified before a Decision Review Officer (DRO) in January 2008.  He also testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  Transcripts of these proceedings have been associated with the claims file. 

In April 2012, the Board granted a claim for a total disability rating based on individual unemployability (TDIU) and remanded all other claims on appeal for further development.  The matter, remaining before the Board, is the period (prior to November 28, 2011) that was not granted by the RO in the April 2012 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a post-ictal muscle strain, entitlement to arthritis, and entitlement to TDIU prior to November 28, 2011, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's neurological disorder is not related to service and did not manifest within one year of separation from service.

2.  The Veteran's right thumb disability is manifested by symptoms of painful motion and stiffness, but is not manifested by ankylosis (favorable or unfavorable) or a gap of one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurological disorders have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a disability rating in excess of 10 percent for a right thumb disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via an October 2005 letter.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . ." See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015). 

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

The Board also finds there has been substantial compliance with the May 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a). 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Neurological Disorder

By way of background, the Veteran has claimed that during active service overseas, he fell off of a truck and hit his head, resulting in a neurological disorder.  The Board previously determined, following a review of the evidence of record, that the Veteran's report of falling off of a truck and hitting his head was not credible.

The Veteran's service medical records show no evidence of any seizure activity during military service.  Instead, the medical evidence of record shows that the disability first manifested in 2003, which was many years following separation from service.  In a May 2008 examination, a VA examiner stated that epilepsy is a separate diagnosis and refers to a seizure disorder without identifiable structural lesion.  The examiner concluded that the condition, given the data available, could not resolve to any cause related to military service without resort to speculation.  

In October 2011, the Veteran was afforded a hearing before the undersigned in which he reiterated his contentions.  No additional evidence was submitted during the time the hearing was held.  

Social Security Administration (SSA) records show that the Veteran was found to be disabled for benefit purposes from November 2006 for primary diagnosis of epilepsy and secondary diagnosis of carpal tunnel syndrome.  The SSA records, however, did not include any additional supportive evidence regarding entitlement to service connection for temporal lobe epilepsy, also claimed as a neurological problem.

The Veteran was afforded a VA examination in May 2012.  The examiner stated that the Veteran had a history of a prior fall from a fuel truck in the early 1990s while service in the military in which he related led to a loss of consciousness, resulting in hospitalization.  The examiner further stated that the Veteran had a diagnosis of temporal lobe epilepsy since 2003 following the injury.  The examiner also stated that it was believed that a traumatic brain injury (TBI) was at least as likely as not to have caused the temporal lobe epilepsy.  Although the examiner opined that the TBI injury was at least as likely as not to have caused the temporal lobe epilepsy, there were no service treatment records that reflected that the Veteran sustained a TBI during military service.  Furthermore, in an April 1991 service examination, the Veteran reported that he never had a period of unconsciousness.  

The Board determined that the Veteran's reports of falling off of a truck and losing consciousness were not credible.  In a May 2015 remand, the Board requested an addendum opinion to the May 2012 VA examination to determine if the Veteran's claimed neurological disorder was related to service, for reasons other than due to his non-credible report of falling off of a truck during active service.

An addendum opinion, dated in March 2016, is of record.  The examiner determined that the Veteran had neurological diagnoses, to include complex partial seizures, carpal tunnel syndrome, restless legs, and diplopia.  The examiner also noted that the Veteran has diagnoses of migraine headaches and degenerative arthritis of the spine, for which the Veteran is service connected.  The examiner opined that it was less likely as not that any neurological disorder was related to the Veteran's active service, when taking into account that the Veteran's reports of falling off of a truck and hitting is head while in service was not credible.  The rationale provided was that the Veteran did not have his first seizure until March 2003, as indicated in a January 2004 epilepsy clinical medical report - many years following service.  Additionally, the examiner noted that he did not see a definitive diagnosis of carpal tunnel syndrome and that a nerve conduction study performed in September 2012 was deemed normal.  Further, the examiner noted that diagnoses of restless legs syndrome and diplopia were not noted until recently, years following service.  The examiner further opined that it was less likely as not that any neurological disorder developed to a compensable degree within one year of active service.  Additionally, because the examiner did not find that the claimed neurological disorder was related to the Veteran's active service, he did not determine that it was at least as likely as not that the claimed postictal muscle strain developed secondary to a neurological disorder.  

In assessing this claim, the Board has considered the Veteran's assertions and the other lay assertions related to the Veteran's claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, their statements are of far less probative value and less credible than the evaluation and observation prepared by the March 2016 examiner.  Thus, a neurological disorder was not manifest during service and is not attributable to service.

The preponderance of the evidence is against the Veteran's claims and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. at 49.

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Right Thumb Injury

The Veteran contends that a rating in excess of 10 percent for a right thumb disability is warranted.  

By way of background, the Veteran has claimed that he currently has loss of use of his right hand due to his residuals of a right thumb injury sustained during service.  
The Veteran was afforded a VA examination in April 2012 at which time it was noted that the Veteran was able to close a fist and oppose the tip of each finger to the thumb. The examiner also noted decreased sensation to light touch in the anterior fingers, but that it was preserved posteriorly and over hand.  Unfortunately, the April 2012 examiner did not address whether the Veteran had loss of use of his right hand or if a neurological disorder warranting a separate disability rating due to the residuals of a right thumb injury. 

As such, in a May 2015 remand, the Board requested an addendum opinion to the April 2012 VA examination that addresses the Veteran's contentions in light of his documented medical history.

The Veteran was afforded a VA examination in March 2016.  The Veteran reported that he had subluxation-like sensations of his right thumb with use that started during service.  He also stated that he experiences pain (up to 10/10 severity) when his thumb "pops out" with general use which causes him to "pop it back in."  Upon examination, there was extension of the metarcarpalphalangeal (MCP) and interphalangeal (IP) both to 0 degrees; flexion of the MCP was to 45 degrees and the IP to 55 degrees.  There was a 1.0 centimeter gap between the pad of the thumb and the fingers, and there was a gap of 1.0 cm between the finger and proximal transverse crease of the hand on maximal finger flexion.  On finger flexion, the tip of each finger 2 remained 1.5 cm while fingers 3-5 remained 3.0 cm away from the proximal palm crease; the thumb also remained the same distance away from the palm surface; the opposition of each digit 2-5 tip to the thumb tip was 1.0 cm from touching.  It was also noted that there was functional loss shown as the Veteran was unable to completely close his fist or completely oppose his thumb to any other fingers; complete grasp was compromised to a small extent.  There was also evidence of pain on use of the hand.  There was no ankylosis.  

In addressing the Veteran's contention that he had loss of use of the right hand due to residuals of the right thumb injury, the examiner noted that the examination did not disclose such a finding, and that instead due to MCP pain and gaps between the fingers, this translated to a mild decrease in overall grip functionality of the hand.
The examiner also noted that a separate neurological disorder of the right thumb was not apparent.   

In addressing whether the Veteran could engage in substantially gainful employment as a result of his service-connected right thumb disability prior to November 28, 2011, the examiner opined that the Veteran was able to engage in sedentary and light physical work with the exception of repetitive use type work involving the right thumb.  It was further noted that moderate and physical work would likely have resulted in symptoms.  
 
Based on the foregoing, a rating in excess of 10 percent is not warranted under DC 5224 because the Veteran does not have ankylosis of the thumb and there was no limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  While the Veteran is competent to report pain, the Board finds that the 10 percent rating contemplates his complaints of pain and would, presumably, account for the mild decrease in the overall function of the hand, as objectively demonstrated on examination in March 2016.  38 C.F.R. §§ 4.40, 4.45, 4.59.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a neurological disorder is denied.

Entitlement to a rating in excess of 10 percent for a right thumb disability is denied.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.


Post-ictal Muscle Strain 

The April 2012 Board Remand requested that the VA examiner address whether the post-ictal muscle strain developed during active service, or was in any way related to service.  The April 2012 VA examinations, however, did not address that question.  As such, in a May 2015 Board Remand, the Board requested an addendum medical opinion.

The Veteran was afforded a VA examination in March 2016.  The Board, however, has determined that the March 2016 examination was inadequate.  Upon examination, the examiner diagnosed the Veteran with episodic, transient diffuse postictal myalgias.  The examiner also noted the previous diagnoses of a thoracic and lumbar strain, chronic.  However, the examiner did not address whether it was at least as likely as not that a post-ictal muscle strain/muscle disorder was related to the Veteran's active service.

As such, there has not been substantial compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. 268, and the need for an adequate medical opinion remains and should be obtained upon remand. 

Arthritis

The Veteran contends that service connection is warranted for arthritis.

Records obtained from the Social Security Administration do not include any additional supportive evidence regarding entitlement to service connection for arthritis claimed as joint pain.

In an April 2012 Remand, the Board requested that a VA examiner opine as to whether the Veteran's joint pain began during military service or was, in any way related to his military service.  The Veteran was afforded a VA examination in April 2012.  

In May 2015, the Board remanded the appeal for additional clarification and a VA examination.  More specifically, the Board determined that although the April 2012 VA examiner found that such pains were related to degenerative changes, relating to aging and natural progression, the examiner did not address the question of whether they developed during service.  Also, the examiner noted that joint pains were as likely as not due to fibromyalgia, but the record was unclear if the Veteran has fibromyalgia, and if so, whether it was related to service.  As such, an addendum medical opinion was required.  

The Veteran was afforded examinations in March 2016.  The examiner noted that the Veteran did not have a current diagnosis of fibromyalgia or any signs or symptoms attributable to fibromyalgia.  The examiner also opined that it was at least as likely as not that the currently diagnosed arthritis was related to injuries sustained during service, specifically a 1990 fall of a tanker truck (sustained back injury), a 1990 twist of the right ankle and multiple falls, 1990-1991 patrol duty during which he indicates that he carried protective gear and equipment, and a February 1999 basketball right thumb injury, bilateral hip degenerative arthritis, right ankle tendonitis, right thumb arthritis, lumbar strain, and lumbar radiculopathy.  

Pursuant to the October 2011 hearing testimony, the Veteran asserted that his arthritis involves his back, right hip, and ankles; the Veteran has also complained of sciatic pain.  During the hearing, the undersigned noted that the Veteran is service connected for degenerative changes involving his back and that those degenerative changes do speak to an arthritic component.  In response, the Veteran asserted that he had arthritic pain in his cervical spine.

The Board notes that the March 2016 examiner did not specify whether the Veteran has arthritis of other segments of his spine which are related to service, to exclude the thoracolumbar spine (for which he is already service connected).  Additionally, it is unclear, from the VA opinion, whether the Veteran's bilateral hip degenerative arthritis had its onset during service or whether it is related to service.  Additionally, upon remand, the examiner is asked to reconcile his opinion that the currently diagnosed arthritis was related to injuries sustained during service with that of the April 2012 examiner in which the etiology was noted to be degenerative changes, to include aging and natural progression.  It is also unclear to the Board which body part is affected with arthritis by the 1990-1991 patrol duty during which he indicates he carried protective gear and equipment.  On remand, the examiner is asked to identify each claimed disorder that began during active service (November 1990 to May 1991) or those claimed disorders which in any way were related to active service.  Finally, the examiner did not determine whether it was at least as likely as not that any currently diagnosed arthritis developed to a compensable degree, within one year following the end of active service (June 1991).   

TDIU

The Veteran contends that a TDIU is warranted for the period prior to November 28, 2011.  Such a claim was implicitly raised when the Veteran presented evidence of unemployability with his claims for increased ratings for lumbar strain, residuals of a right thumb injury, and residual of injury to left hand.

In the May 2015 Remand, the Board previously noted that SSA records document that during part of the appeal period in question, the Veteran was employed by Hagemeyer North America Inc., until November 13, 2006, at which time he sustained an on-the-job physical injury.  (The State Board of Workers' Compensation State of Georgia Stipulation and Agreement November 2008).  In the Board's May 2015 Remand, the Board requested these employment records from the Veteran's former employer.  However, these records have not been associated with the record.  Therefore, the Board finds that there has not been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand the AOJ must attempt to obtain these outstanding records.

The Board notes that the Veteran was afforded a VA examination of his thoracolumbar spine in March 2016, in which the examiner determined that all forms of work were compromised by the Veteran's back conditions and that it was at least as likely as not that the Veteran was unable to engage in any form of gainful employment for some years prior to November 2011.  However, it is unclear to the Board whether the Veteran is unemployable due his service-connected lumbar condition, his on-the job injury, or an aggravation thereof.

Accordingly, the case is REMANDED for the following action:

1.  Records Development: Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain employment records from the Veteran's former employer, Hagemeyer North America, relating to the on-the-job physical injury, as well as any other records adequately identified.  If any records sought are unavailable, the reason for the unavailability must be noted in the record.  If a private provider or facility does not respond to VA's request for identified records, the Veteran must be so notified, and reminded that it is ultimately his responsibility to ensure the private records are received.

2.  Post-ictal Muscle Strain:  Provide the claims file to an appropriate medical professional with appropriate expertise.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner is to note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the medical professional selected to write the addendum opinion. 

Following a review of the paper and Virtual claims files, which includes VA treatment records, the medical professional should offer an opinion on the following:

a) Does the Veteran currently have a post-ictal muscle strain/muscle disorder?  If so, please note the diagnosed disorder(s). 

The examiner should specifically note whether or not the Veteran has a post-ictal muscle strain.

b) Is it at least as likely as not (a 50 percent probability or greater) that a diagnosed post-ictal muscle strain/muscle disorder is related to the Veteran's active service?  The examiner should specifically consider whether the Veteran's claimed disorder(s) began during active service (November 1990 to May 1991) or was, in any way, related to his active service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to each question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (October 2006 and April and May 2012 VA examinations).

3.  Arthritis: Return the claims file and a full copy of this REMAND to a medical professional with appropriate expertise.  The examiner is to note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the medical professional selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the medical professional should offer an opinion on the following:

a) Does the Veteran currently have a joint disorder, to include whether the Veteran has a cervical or thoracic spinal condition?  Please identify each joint disorder identified along with the likely etiology.

b) Is it at least as likely as not (a 50 percent probability or greater) that each diagnosed joint disorder is related to the Veteran's active service.  The examiner should specifically consider whether the Veteran's claimed disorder(s) began during active service (November 1990 to May 1991) or was, in any way, related to active service.

For each diagnosed joint disorder sustained while in service or related to service, specifically identify the likely etiology.  Also, if a joint disorder is determined to have not occurred in service, identify the more likely etiology.  

c) Is it at least as likely as not that any currently diagnosed arthritis (if found) developed within one year following the end of his active service (June 1991)?

4.  TDIU: After all records/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by a medical professional with appropriate expertise.  

The contents of the entire, electronic claims file to include a copy of this Remand is to be made available to the medical professional, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

Based on examination of the Veteran, and review of the record, the medical professional should fully describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment, prior to November 28, 2011.

In this regard, prior to November 28, 2011, the Veteran is service-connected for-lumbar strain with degenerative changes and disc bulge at L4-5 and L5-S1(60 percent disabling), residuals of a right thumb injury (10 percent disabling, and posttraumatic stress disorder (PTSD) (70 percent disabling).

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the medical professional should consider and discuss the combined effects of the Veteran's service-connected-lumbar strain with degenerative changes and disc bulge at L4-5 and L5-S1, residuals of a right thumb injury, and PTSD-on his ability to perform the mental and physical acts required for gainful employment.

In particular, the medical professional should describe what types of employment activities would be limited because of the service-connected disability or disabilities, what types of employment activities would not be limited (if any), and whether any limitations on employment is likely to be permanent.

In addressing the above, the medical professional is to consider and discuss all pertinent medical and other objective evidence, and all lay statements.  In doing so, the medical professional may consider the impact/ significance of associated medications (if feasible), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected condition(s).

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  Then, the AOJ should review the record, conduct any additional development deemed warranted, and re-adjudicate the claims.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


